                 Case 19-12122-KG            Doc 219       Filed 10/18/19       Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                             THE DISTRICT OF DELAWARE



In re:                                                 Chapter 11

FOREVER 21, INC., et al.,1                             Case No. 19-12122 (KG)

                                  Debtors.             (Jointly Administered)


                NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
         PLEASE TAKE NOTICE pursuant to section 1109(b) of title 11 of the United States

Code (“Bankruptcy Code”) and Rule 9010 of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rules”) that Kramer Levin Naftalis & Frankel LLP and Saul Ewing Arnstein

& Lehr LLP appear as proposed counsel for and on behalf of the Official Committee of

Unsecured Creditors of Forever 21, Inc., et al. (the “Committee”) in these bankruptcy cases.

         PLEASE TAKE FURTHER NOTICE that the Committee requests that all notices

given or required to be given in the above-captioned chapter 11 cases (including, but not limited

to, all papers filed and served in all adversary proceedings in such cases, and all notices mailed

only to the statutory committees or their authorized agents, as such may be duly appointed or

designated, and to creditors and equity security holders who file with the Court and request that

all notices be mailed to them) be given to and served upon the following:




1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21
         International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings,
         LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC
         (6928). The location of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California
         90031.
               Case 19-12122-KG          Doc 219      Filed 10/18/19      Page 2 of 3



          Robert T. Schmidt, Esquire                    Lucian B. Murley, Esquire
          Adam C. Rogoff, Esquire                       Saul Ewing Arnstein & Lehr LLP
          Nathaniel Allard, Esquire                     1201 North Market Street, Suite 2300
          Kramer Levin Naftalis & Frankel LLP           P.O. Box 1266
          1177 Avenue of the Americas                   Wilmington, DE 19899
          New York, NY 10036                            Telephone: (302) 421-6898
          Telephone: (212) 715-9527 / 9285 / 9107       Facsimile: (302) 421-6813
          Facsimile: (212-715-9528 / 8265 / 8307        luke.murley@saul.com
          rschmidt@kramerlevin.com
          arogoff@kramerlevin.com
          nallard@kramerlevin.com


        PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of any

application, motion, petition, pleading, request, complaint, disclosure document of any kind,

conference, hearing, demand, order, or any other paper filed in the proceeding, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier service,

telephone, facsimile transmission, telegraph, telex, or otherwise.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service shall not be deemed or construed to be a waiver of (a) the rights of the Committee (i) to

have final orders in non-core matters entered only after de novo review by a District Judge, (ii) to

trial by jury in any proceeding so triable in these cases or any case, controversy, or proceeding

related to these cases, (iii) to have the District Court withdraw the reference in any matters subject

to mandatory or discretionary withdrawal, (iv) to have any claims constitutionally required to be

determined by the District Court be determined therein, or (v) to have any matter heard by an

arbitrator or (b) any other rights, claims, actions, defenses (including defenses to jurisdictions),

setoffs, or recoupments to which the Committee may be entitled, in law or in equity, all of which

rights, claims, actions, defenses, setoffs, and recoupments it expressly reserves.
             Case 19-12122-KG   Doc 219     Filed 10/18/19   Page 3 of 3



Dated: October 18, 2019
                                 SAUL EWING ARNSTEIN & LEHR LLP

                                 /s/ Lucian B. Murley
                                 Lucian B. Murley (DE Bar No. 4892)
                                 1201 N. Market Street, Suite 2300
                                 P.O. Box 1266
                                 Wilmington, DE 19899-1266
                                 (302) 421-6898
                                 luke.murley@saul.com

                                    -and-

                                 KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                 Robert T. Schmidt
                                 Adam Rogoff
                                 Nathaniel Allard
                                 1177 Avenue of the Americas
                                 New York, NY 10036
                                 (212) 715-9100
                                 rschmidt@kramerlevin.com
                                 arogoff@kramerlevin.com
                                 nallard@kramerlevin.com

                                 Proposed Counsel to the Official Committee of
                                 Unsecured Creditors of Forever 21, Inc., et al.
